Citation Nr: 1701489	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a lung disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

Substantial amounts of evidence have been received since the most recent adjudication of the appeal by the RO, including VA treatment notes.  However, at the July 2016 hearing, the Veteran indicated that he wished to waive agency of original jurisdiction (AOJ) review of newly received evidence.  See 38 C.F.R. 
§ 20.1304 (2016).  Therefore, the Board may consider this evidence in deciding the claims. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for a lung disability is addressed in the REMAND that follows the below ORDER.

FINDINGS OF FACT

1.  An April 2008 rating decision denied a claim of entitlement to service connection for a lung disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lung disability.

3.  Ischemic heart disease was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service, to include exposure to herbicides.

4.  Hypertension was not present until more than one year after the Veteran's discharge from active duty military service and is not etiologically related to service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As explained below, the Board determines that the evidence currently of record is sufficient to reopen the Veteran's claim for service connection for a lung disability. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's ischemic heart disease and hypertension claims, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and available post-service VA and private treatment records.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the claims for ischemic heart disease and hypertension.  As explained below, the Veteran's service treatment records are silent for such disabilities, and the record otherwise presents no competent and probative evidence suggesting a link between these disabilities and his military service.  Therefore, the Board determines that a VA examination is not necessary to decide these claims.  See 38 C.F.R. § 3.159 (c)(4).




II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen a previously denied claim seeking service connection for a lung disability.  A claim for service connection for a lung disability was denied in April 2008 on the basis that the evidence of record did not establish that the Veteran had a current lung disability.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the denial.  Therefore, the decision became final. 

Since that time, additional personal statements and VA and private treatment records have been received, including December 2011 VA treatment records that document chest CTs showing that the Veteran has emphysema and a notation of restrictive lung disease in the Veteran's VA medical history.  As this finding goes to an unestablished fact necessary to substantiate the claim, namely a currently diagnosed disability, it is new and material.  Accordingly, reopening of the claim is in order.

III. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arteriosclerosis or hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Ischemic heart disease is a presumptive disability for herbicide exposure, but regulations explicitly exclude hypertension as a presumptive disability.  

Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii) (2016); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the United States Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.

VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) documents a memorandum issued by the Joint Services Records Research Center (JSRRC) in May 2009 in which the JSRRC states that JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Post-service treatment evidence reveals that the Veteran carries diagnoses of ischemic heart disease and hypertension.  Therefore, the Board determines that the Veteran has a current disability with regard to his claims. 

However, the evidence does not establish that the Veteran was exposed to herbicides during his military service.  The Veteran served in the United States Navy, and service personnel records establish that he was on board the U.S.S. Eversole throughout his service.  He has explicitly denied going ashore when his ship was anchored off the coast of Vietnam, instead arguing that he was exposed to herbicides as they were carried across the air after being dropped by aircraft and through water contaminated with herbicides at Cam Ranh Bay.  

The Board also notes that, according to the document "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," found at http://www.benefits.va.gov/compensation/claims-postservice- agent_orange.asp (last checked on December 29, 2016), the U.S.S. Eversole sent a motorized whaleboat ashore to Chu Lai from offshore anchorage to transfer two crewmembers on July 25, 1972.  That event, which occurred after the Veteran's service, is the only documented instance of crewmembers of the U.S.S. Eversole going ashore in Vietnam.  

In light of the above, the Board is unable to determine that the Veteran had service in Vietnam that constitutes service on the landmass or inland waterways of Vietnam and would, therefore, allow him the benefit of the presumption of herbicide exposure.  The Board acknowledges the Veteran's arguments that herbicides were in the air and water where his ship was located, but the record does not establish that the circumstances of the Veteran's service, even considering the Veteran's claims, resulted in him being exposed to herbicides.  Consequently, the Board finds that the Veteran is not presumed to have been exposed to herbicides, and his ischemic heart disease is not presumed to be related to such exposure. 

Moreover, the earliest indication of treatment for heart disease and hypertension was decades after his military service in the 1990s, according to private treatment notes of Dr. TKC.  Therefore, these disabilities are not presumed to be related to service on the basis of being diagnosed within one year of discharge.  

The competent evidence has also not been established that these disabilities are a result of the Veteran's military service.  Service treatment records are silent for complaint, treatment, or diagnosis associated with a heart disability or hypertension.  Moreover, the competent and probative evidence does not demonstrate that the Veteran's ischemic heart disease and hypertension are a result of his military service.  The Veteran has offered no evidence regarding his purported exposure to herbicides in support of his claims, and the record does not suggest that these disabilities are otherwise associated with the Veteran's military service.   

In light of the above analysis, the Board must conclude that the Veteran's ischemic heart disease and hypertension are not a result of his military service.  The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  The claims for service connection for ischemic heart disease and hypertension are, therefore, denied.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a lung disability is granted.

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides or asbestos is denied.

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides is denied. 


REMAND

With regard to the Veteran's lung disability, the November 2014 VA examiner stated a diagnosis of "inflammatory or infectious process in lungs causing infiltrates that wax and wane" that was not clearly delineated or diagnosed, but was being followed.  However, VA treatment notes dated to June 2016 show that the Veteran is seen frequently for monitoring of his lung disability and also that he has been diagnosed with COPD.  Consequently, the Board determines that the November 2014 VA opinion is inadequate and that another opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  



Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, an opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of all lung disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each lung disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include asbestos exposure or any other in-service activities or events described in the Veteran's written statements.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMO should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


